DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 8/23/2022.
Claims 8 and 17 are cancelled. Claims 21-22 are newly added. Claims 1-7, 9-16 and 18-22 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1-20 under 35 U.S.C § 103, the arguments have been fully considered but are deemed moot in view of new grounds of rejections necessitated by Applicant’s amendments.

Drawings
The drawing FIG. 2, the reference character “MEMORY 218” should be amended to MEMORY 216”.  “218” refers to “COMMUNICATIOM DEVICE 218” in FIG. 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amended specification introduced new deficiency. In paragraph [0030], the amended phrase “memory 218” should be changed back to “memory 216”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9-16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 10 and 22 recite a limitation “not transfer the energy from a utility system”. The recited phrase “the energy” lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “not transfer [[the]] energy from a utility system”. Other dependent claims are also rejected since they depend on claims 1 or 10 respectively and have inherited the deficiency.
Claims 4 and 13 recite a limitation “whether the required amount of the energy is less than or equal to an updated amount of the available PV energy in the PV system”, which causes ambiguity. It is unclear if the recited “an updated amount of the available PV energy” refer to the one recited beforehand in claim 1. For continuing examination purpose, this limitation has been construed as “whether the required amount of the energy is less than or equal to [[an]] the updated amount of the available PV energy in the PV system”.
Claims 5 and 14 recite a limitation “whether the required amount of the energy is less than or equal to an updated amount of the available PV energy in the PV system” which causes ambiguity. It is unclear if the recited “an updated amount of the available PV energy” refers to the one introduced in claim 1. For continuing examination purpose, this limitation has been construed as “whether the required amount of the energy is less than or equal to [[an]] the updated amount of the available PV energy in the PV system”.
Claims 6 and 15 recite a limitation “in response to the required amount of the energy being less than or equal to the new updated amount of the available PV energy” which causes ambiguity. It is unclear if the recited “the new updated amount of the available PV energy” refers to the one at the second time or at the third time. For continuing examination purpose, this limitation has been construed as “in response to the required amount of the energy being less than or equal to the new updated amount of the available PV energy at the third time”.
Claim 7 recites a limitation “setting, by the at least one processor, the switch to transfer the PV energy from the PV system to the heating device based on detecting that the current water temperature equals the set point temperature”, which causes confusion. The PV energy transfer should be stopped after the water temperature reaches the set point. For continuing examination purpose, this limitation has been construed as “setting, by the at least one processor, the switch to stop the transfer the PV energy from the PV system to the heating device based on detecting that the current water temperature equals the set point temperature”.
Claim 9 recites a limitation “setting, by the at least one processor, the switch to transfer the energy from the utility system to the heating device based on detecting that the current water temperature equals the set point temperature”, which causes confusion. The AC energy transfer should be stopped after the water temperature reaches the set point. For continuing examination purpose, this limitation has been construed as “setting, by the at least one processor, the switch to stop the transfer the energy from the utility system to the heating device based on detecting that the current water temperature equals the set point temperature”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 7, 9, 10, 11, 13, 14, 15, 16, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry (US 2016/0195284 A1, prior art of record, hereinafter as “Chaudhry”) in view of KOMATSU (US 2018/0252417 A1, prior art of record, hereinafter as “KOMATSU”). 
Regarding claim 1, Chaudhry teaches: 
A method comprising:
receiving, by at least one processor ([0031]: “controller 36 includes a processor implementing instructions …”) of a control system (controller 36/136 in FIG. 2/5) of a water heater (water heater 10 in FIG. 1), a current water temperature from the water heater (FIG.s 1 and 2, and [0030]: “water heater 10 in this embodiment includes an electronic controller 36 that operates resistive elements 22 and 24. In this regard, respective electronic thermostats (e.g., thermistors) 38 and 40 detect the water temperature near heating elements 18 and 20. This temperature information is fed to controller 36 and used to selectively turn resistive elements 22 and 24 on and off”);
determining, by the at least one processor, whether the current water temperature is less than a first PV heat point (step 86 shown in FIG. 6 and described in [0042]: determine if the current water temperature is less than a solar set point S(S), i.e., a first PV heat point) that is being greater than a normal heat point (FIG. 6 and [0042-0043]: as shown in steps 88, 92, 94 and 96, S(S) is raised, when there is sufficient solar power, from a default value, i.e., a normal heat point. This teaches when there is sufficient solar power, S(S) is higher than the default value/(the normal heat point));
setting, by the at least one processor, a switch (switch 64 in FIG. 5 and [0039]) of the control system to transfer PV energy from the PV system (solar panel 48 and controller 150 in FIG. 5) to a heating device (heating element 30 of the element 20 in FIG. 5) of the water heater (as shown in steps 86 and 88 in FIG. 6, when the water temperature is less than the solar set point S(S),the solar energy is used to heat up the water. Chaudhry also teaches in [0039]: “Controller 136 … also controls whether solar controller 150 supplies energy for the supplemental element 30. This is diagrammatically represented by an internal “switch” 64 by which the controller 136 instructs the solar controller 150 to stop working”. This teaches to set the switch 64 to transfer PV energy from the solar panel 48 to the heating device 30 of the water heater) and to not transfer energy from a utility system to the heating device (step 90 in FIG. 6 and [0042]: “If so, solar contribution is allowed (i.e. controller 136 controls controller 150 to apply its output voltage and current to supplemental element 30 with ECO 52) as shown at step 88. In addition, as shown at step 90, a determination is made of whether AC heating is also required because of demand or the like”. This teaches when step 90 determines no AC electricity is required, no energy from the utility grid is transferred to the heating device. In this scenario, energy is transferred to the heating device from the PV system instead of from the utility system. The switch 44 in FIG. 5 controls the transfer energy from the utility grid to the heating element 20); and
in response to the required amount of the energy being greater than a new updated amount of the available PV energy at a second time (FIG. 6: in step 80 in response to no PV energy is available, i.e., the required amount of energy is greater than the available PV energy), setting, by the at least one processor, the switch (switch 44 in FIG. 5) to transfer the energy from the utility system to the heating device and to not transfer the PV energy from the PV system to the heating device (FIG. 6: step 84 commands energy to be transferred to lower heating device. As shown in FIG. 5 and described in [0029], the power is transferred from AC energy from grid to the lower heating device 20. In the scenario when there is no PV energy available, energy is transferred to the heating device from the utility system instead of from the PV system).
Chaudhry teaches a switch (combination of switches 44 and 64) to transfer energy from PV system or utility grid to the water heater. Chaudhry teaches all the limitations except calculating, by the at least one processor, a required amount of energy to increase a temperature of the water from the current water temperature to a set point temperature; determining, by the at least one processor, whether the required amount of the energy is less than or equal to an amount of available PV energy in a PV system; in response to the required amount of the energy being less than or equal to the amount of the available PV energy at a first time, setting, by the at least one processor, the switch to transfer the energy from the utility system to the heating device and to not transfer the PV energy from the PV system to the heating device.
However, KOMATSU teaches in an analogous art: 
calculating a required amount of energy to increase a temperature of the water from the current water temperature to a set point temperature ([0057]: “as illustrated in FIG. 3, the HEMS controller 4 firstly obtains via communication data on water heating temperature and heating high temperature water amount from the storage-type electric water heater 7 (step S11), and calculates the power amount required for water heating (step S12). For example, the power amount required for heating 300 liters of low temperature water (25° C.) to high temperature water (85° C.), if the heating efficiency is 100%, becomes 300 liters×(85° C.-25°C.)×4.19/3600=21.0 kWh”); 
determining whether the required amount of energy is less than or equal to an amount of available PV energy in a PV system (step S16 shown in FIG. 3 and described in [0058]: “The excess power water heating time period and the water heating-required time period are compared (stepS16)”. This teaches to compare the required amount of energy to heat the water with the amount of available PV energy); and 
in response to the required amount of energy being less than or equal to the amount of available PV energy, use the PV energy to heat up the water in a water heater (steps S16, S19 and S20 shown in FIG. 3 and described in [0058]: “if the excess power water heating time period is less than or equal to the water heating-required time period, then the water heating request time period in the nighttime power time slot is set to 0 (step S19), and all of the water heating-required time period is allocated to the water heating request time period in the daytime power time slot (step S20)”. In response to the required energy being less than or equal to the available PV energy, the method goes to step S20, wherein water heating is conducted using PV energy in daytime).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaudhry based on the teaching of KOMATSU, to make the method to further comprise calculating, by the at least one processor, a required amount of energy to increase a temperature of the water from the current water temperature to a set point temperature; determining, by the at least one processor, whether the required amount of the energy is less than or equal to an amount of available PV energy in a PV system; in response to the required amount of the energy being less than or equal to the amount of the available PV energy at a first time, setting, by the at least one processor, the switch to transfer the energy from the utility system to the heating device and to not transfer the PV energy from the PV system to the heating device. One of ordinary skill in the art would have been motivated to do this modification since it can help enable “suppression of increase in the purchased-power fee”, as KOMATSU teaches in [0017].

Regarding claim 2, Chaudhry-KOMATSU teach all the limitations of claim 1.
Chaudhry further teaches:
setting, by the at least one processor, the switch to stop the transfer of the PV energy from the PV system to the heating device and from the utility system to the heating device based on detecting that the current water temperature equals the set point temperature ([0039]: “Controller 136 … controls whether solar controller 150 supplies energy for the supplemental element 30. This is diagrammatically represented by an internal “switch” 64 by which the controller 136 instructs the solar controller 150 to stop working”; Also [0031]: “Once the temperature drops by a predetermined amount (e.g., 15-20 degrees F.), resistive heating is again applied to bring the water temperature back up to target. If no water is used, this cycle of heating and slow cooling repeats in “saw tooth” fashion”. All these teach that the controller 136 commands the PV system stopping the transfer of PV energy to the heating device once the water temperature reaches the set point temperature, i.e., the target temperature).

Regarding claim 4, Chaudhry-KOMATSU teach all the limitations of claim 1.
Although Chaudhry does not explicitly teach calculating a required amount of energy to increase a temperature of the water from the current water temperature to a set point temperature, and determining whether the required amount of energy is less than or equal to an amount of available PV energy in a PV system, however, Chaudhry teaches, as shown in FIG. 6, that there is a loop to repeat steps 86[Wingdings font/0xE0]88[Wingdings font/0xE0]92[Wingdings font/0xE0]94[Wingdings font/0xE0]…[Wingdings font/0xE0]86, inside which step 92 is repeatedly conducted to determine if the amount of available PV energy is sufficient to heat the water. Since the step 92 is conducted repeatedly, therefore after a predetermined period of time, step 92 is conducted to determine if an updated amount of available PV energy, which is updated at the time when the latest step 92 is conducted, is sufficient to heat the water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chaudhry-KOMATSU (as recited in the rejection of claim 1) based on the teaching of Chaudhry recited in above paragraph, to make the method to further comprise in response to the required amount of the energy being greater than the amount of the available PV energy and subsequent to expiration of a predetermined period of time, determining, by the at least one processor, whether the required amount of the energy is less than or equal to the updated amount of the available PV energy in the PV system. One of ordinary skill in the art would have been motivated to do this modification since it can help determine “whether solar energy is particularly abundant at the moment”, as Chaudhry teaches in [0042].

Regarding claim 5, Chaudhry-KOMATSU teach all the limitations of claim 1.
Chaudhry further teaches:
in response to the required amount of the energy being greater than the updated amount of the available PV energy (FIG. 6: in step 80 in response to no PV energy is available, i.e., the required amount of energy is greater than the available PV energy), setting, by the at least one processor, the switch to not transfer the updated amount of the available PV energy to the heating device (FIG. 6: step 84 commands energy to be transferred to lower heating device. As shown in FIG. 5 and described in [0029], the power is transferred from AC energy from grid to the lower heating device 20. In the scenario when there is no PV energy available, energy is transferred to the heating device from the utility system instead of from the PV system, i.e., no PV energy is transferred to the heating device).
Chaudhry further teaches:
in response to determining that the current water temperature is less than the normal heat point (step 86 in FIG. 6 determines if water temperature is less than the solar set point S(S).  As shown in steps 98, 100 in FIG. 6 and described in [0043]: “If abundant solar energy is not available, the solar set point remains at the lower level, or is lowered back to its default value”. So Chaudhry teaches a situation wherein in step 86 the water temperature is compared to the normal heat point), determining, by the at least one processor, whether the updated amount of available PV energy in the PV system is abundant (as shown in FIG. 6, in response to determining the water temperature is less than the normal heat point at step 86, the flow eventually moves to the step 92 to determine if an updated amount of available PV energy, which is updated at the time when the latest step 92 is conducted, is sufficient to heat the water); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Chaudhry-KOMATSU (as recited in the rejection of claim 1) based on the teaching of Chaudhry recited in above paragraph, to make the method to further comprise in response to determining that the current water temperature is less than the normal heat point, determining, by the at least one processor, whether the required amount of the energy is less than or equal to the updated amount of the available PV energy in the PV system. One of ordinary skill in the art would have been motivated to do this modification since it can help determine “whether solar energy is particularly abundant at the moment”, as Chaudhry teaches in [0042].

Regarding claim 6, Chaudhry-KOMATSU teaches all the limitations of claim 5.
Although Applicant discloses in an example in paragraph [0033] of the specification that the second PV heat point is lower the normal heat point, however, in claim 6 there is no limitation for the recited “a second PV heat point”. In a broadest reasonable interpretation, the recited “a second PV heat point” can be the same temperature as the normal heat point. In this situation, the limitation of claim 6 “in response to determining that the current water temperature is less than a second PV heat point, determining, by the at least one processor, at a third time, whether the required amount of the energy is less than or equal to a new updated amount of the available PV energy in the PV system” is patentably the same as the limitation in claim 5 “in response to determining that the current water temperature is less than the normal heat point, determining, by the at least one processor, whether the required amount of energy is less than or equal to the updated amount of available PV energy in the PV system”, therefore is taught by Chaudhry-KOMATSU for the same reason recited in the rejection of claim 5.
As recited in the rejection of claim 1, KOMATSU teaches:
in response to the required amount of energy being less than or equal to the amount of available PV energy, use the PV energy to heat up the water in a water heater (steps S16, S19 and S20 shown in FIG. 3 and described in [0058]: “if the excess power water heating time period is less than or equal to the water heating-required time period, then the water heating request time period in the nighttime power time slot is set to 0 (step S19), and all of the water heating-required time period is allocated to the water heating request time period in the daytime power time slot (step S20)”. Is response to the required energy being less than or equal to the available PV energy, the method goes to step S20, wherein water heating is conducted using PV energy in daytime).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chaudhry based on the teaching of KOMATSU, to make the method to further comprise in response to the required amount of the energy being less than or equal to the new updated amount of the available PV energy at the third time, setting, by the at least one processor, the switch to transfer the PV energy from the PV system to the heating device. One of ordinary skill in the art would have been motivated to do this modification since it can help enable “suppression of increase in the purchased-power fee”, as KOMATSU teaches in [0017]. 

Regarding claim 7, Chaudhry-KOMATSU teaches all the limitations of claim 6.
Chaudhry further teaches:
setting, by the at least one processor, the switch to stop the transfer the PV energy from the PV system to the heating device based on detecting that the current water temperature equals the set point temperature ([0039]: “Controller 136 … controls whether solar controller 150 supplies energy for the supplemental element 30. This is diagrammatically represented by an internal “switch” 64 by which the controller 136 instructs the solar controller 150 to stop working”; Also [0031]: “Once the temperature drops by a predetermined amount (e.g., 15-20 degrees F.), resistive heating is again applied to bring the water temperature back up to target. If no water is used, this cycle of heating and slow cooling repeats in “saw tooth” fashion”. All these teach that the controller 136 sets the switch 64 to stop the transfer the PV energy to the heating device once the water temperature reaches the set point temperature, i.e., the target temperature).

Regarding claim 9, Chaudhry-KOMATSU teaches all the limitations of claim 1.
Chaudhry further teaches:
setting, by the at least one processor, the switch to stop the transfer the energy from the utility system to the heating device based on detecting that the current water temperature equals the set point temperature ([0031]: “Once the temperature drops by a predetermined amount (e.g., 15-20 degrees F.), resistive heating is again applied to bring the water temperature back up to target. If no water is used, this cycle of heating and slow cooling repeats in “saw tooth” fashion”. This teaches that the controller 136 setts the switch to stop the transfer of utility energy to the heating device once the water temperature reaches the set point temperature, i.e., the target temperature).

Claim 10 recites a controller to conduct the operational steps of the method in claim 1 with substantially the same limitations. Therefore, claim 10 is also rejected for the same reason recited in the rejection of claim 1.

Claims 11, 13, 14, 15, 16 and 18 recite a controller to conduct the operational steps of the method in claims 2, 4, 5, 6, 7 and 9 with patentably the same limitations, respectively. Therefore, claims 11, 13, 14, 15, 16 and 18 are rejected for the same reason recited in the rejection of claims 2, 4, 5, 6, 7 and 9, respectively.

Regarding claim 21, Chaudhry-KOMATSU teach all the limitations of claim 1.
Chaudhry further teaches:
the switch (combination of switch 44 and switch 64 in FIG. 5) operatively connects the control system (controller 136 in FIG. 5) to the PV system (FIG. 5: switch 54 connects the controller 136 to the PV system including 48 and 150) and to the utility system (FIG. 5: switch 44 connects the controller 136 to the AC in).

claim 22 recites a system to conduct the operation steps of the method in claim 21 with patentably the same limitations. Therefore, claim 22 is rejected for the same reason recited in the rejection of 21.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry in view of KOMATSU, and in further view of Koshin (US 2012/0091801 A1, prior art of record, hereinafter as “Koshin”). 
Regarding claim 3, Chaudhry-KOMATSU teach all the limitations of claim 1, but they don’t teach receiving, from an energy meter, an indication of the amount of the available PV energy.
However, Koshin teaches in an analogous art: 
receiving, from an energy meter, an indication of the amount of the available PV energy (FIG. 1 and [0073]: “The remaining amount meter 71 is configured to determine an available power range of each of the solar cell 161 …”. This teaches to receive from meter 71 an indication of the amount of available energy from PV cell 161).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaudhry-KOMATSU based on the teaching of Koshin, to make the method to further comprise receiving, from an energy meter, an indication of the amount of the available PV energy. One of ordinary skill in the art would have been motivated to do this modification since the measured amount of available energy can help control the consumption of the energy (through an optimal output current), as Koshin teaches in [0073]. 

Claim 12 recites a controller to conduct the operational steps of the method in claim 3 with patentably the same limitations. Therefore, claim 12 is also rejected for the same reason recited in the rejection of claim 3.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry in view of KOMATSU, and in further view of Porwal (US 2021/0356172 A1, prior art of record, hereinafter as “Porwal”). 
Regarding claim 19, Chaudhry-KOMATSU teach all the limitations of claim 10, but they don’t teach the controller is in communication with a local controller of the water heater.
However, Porwal teaches in an analogous art: 
the controller is in communication with a local controller of the water heater (FIG. 1A and [0053]: “… the water heater 190 (including the sensors 151 and a local controller, if any) can interact with the controller 104 …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaudhry-KOMATSU based on the teaching of Porwal, to make the controller wherein the controller is in communication with a local controller of the water heater. One of ordinary skill in the art would have been motivated to do this modification since the local controller can help control the “one or more devices of the heating system” of the water heater, as Porwal teaches in [0046]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry in view of KOMATSU, and in further view of Subramanian (US 2011/0062248 A1, hereinafter as “Subramanian”). 
Regarding claim 20, Chaudhry-KOMATSU teach all the limitations of claim 10, but they don’t teach the controller is attachable to the water heater.
However, Subramanian teaches in an analogous art: 
the controller is attachable to the water heater (FIG. 2 and [0012]: “FIG. 2 is the front view of the preferred embodiment of the programmable water heater thermostat controller attached to the temperature control unit on the water heater”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaudhry-KOMATSU based on the teaching of Subramanian, to make the controller wherein the controller is attachable to the water heater. One of ordinary skill in the art would have been motivated to do this modification since it can help “make it easy for anyone to attach the unit to an existing water heater without the need to call a plumber”, and “make the unit cost effective for the consumers to buy and use it”, as Subramanian teaches in [0006-0007]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115




					/CHUN CAO/                                                                       Primary Examiner, Art Unit 2115